DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Aoyagi et al. (US 7,332,882) discloses an inverter operated to drive a motor or controlled to charge a battery, see abstract.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose first and second capacitors connected in series between a positive electrode and a negative electrode of a storage battery; a first switching element including a plurality of switching elements and capable of selectively connecting a first midpoint between a first upper arm and a first lower arm of an inverter configured to drive a rotating electric machine to any one of the positive electrode, the negative electrode, and a voltage dividing point between the first and the second capacitors; a second switching element including a plurality of switching elements and capable of selectively connecting a second midpoint between a second upper arm and a second lower arm of the inverter to any one of the positive electrode, the negative electrode, and the voltage dividing point; a first terminal connectable to the first midpoint and to a positive-electrode terminal of an external direct- current power source; a second terminal connectable to the second midpoint and to a negative-electrode terminal of the external direct-current power source; a first changeover switch capable of switching 

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836